Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 8, 1978, convicting him of attempted grand larceny in the third degree, upon a jury verdict, denying youthful offender treatment, and imposing a sentence of one year of imprisonment. Judgment modified, as a matter of discretion in the interest of justice, to the extent of deeming the conviction vacated and granting the defendant youthful offender status. As so modified, judgment affirmed. Under the facts of this case, in view of the defendant’s age and that this was his first conflict with the law, it was improvident to deny defendant youthful offender treatment. In fact, the probation department recommended that the defendant be granted youthful offender treatment and that he not be incarcerated. (See People v Richard H., 65 AD2d 775; People v Andrews, 65 AD2d 688.) Lazer, J. P., Gibbons, Martuscello and O’Connor, JJ., concur.